Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3-15, 17, 18, 21-25.
Claim 2,16,19,20 have been canceled.
Claims 1, 3-11, 13, 14,17,18,21 are currently amended.
Claim 23-25 have been added.

Response to Arguments
Applicant argues that the office action i.e. Chu failed to teach “sending”. The examiner respectfully disagree by replying that Chu is not relied upon for the teaching of “the sending”.

Furthermore, applicant argues that the office i.e. Benoit failed to teach “transmitting of identifiers of provisioning servers”. Examiner respectfully disagree by replying that Benoit is not relying upon for “the transmission of identifiers of provisioning server”.

Finally, applicant argues that the device of Chu is not a headless device. The office respectfully disagrees by replying that the headless device is taught by Benoit [0005]. Therefore, the combination of Chu and Benoit teaches “send information comprising identifiers of provisioning servers to a mediator device”.
	
Claim Rejections - 35 USC § 103
7.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.Claim 1, 6, 7,12, 21, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Benoit et al. (US-PG-PUB 2015/0229475 A1) and  in view of Chu et al. (US-PG-PUB 2016/0080351) .

    PNG
    media_image1.png
    529
    634
    media_image1.png
    Greyscale

The primary reference Benoit et al.  is about provisioning a headless device using a configurator i.e. mediator and is shown in fig.1 

    PNG
    media_image2.png
    520
    711
    media_image2.png
    Greyscale













    PNG
    media_image3.png
    627
    452
    media_image3.png
    Greyscale






As to claim 1.   Benoit teaches a method (Benoit [0027] device provisioning which works according to a method) comprising:
receiving(Benoit [0029] an enrollment process between a network an a client device during which exchange is taking place between the entities and shared key which is necessary for enrollment process being provided to client device i.e. headless device   and [0005] [0004] a new device i.e. headless device), by a headless device that is without an available user interface and that is to be provisioned for access to a network(Benoit [0005] [0004] a new device i.e. headless device [0028] information exchange between client and network device), information relating to provisioning of the headless device (Benoit [0028] configurator device obtaining client public key i.e. information relating to provisioning of the client device i.e. headless device and the information is associated with the client device i.e. headless device) the information received from a network node in the network (Benoit [0029] the shared public key i.e. information relating to provisioning of the network device being obtained by client device via exchange between client device and network) ; 
sending (Benoit [0005] [0004] a new device i.e. headless device i.e. any device capable of communicating with the network and [0030] configurator device obtaining public key  client  device i.e. information being sent to mediator by client device i.e. headless device), by the headless device to a mediator device with a user interface(Benoit [0005] [0004] a new device i.e. headless device i.e. any device capable of communicating with the network and [0030] configurator device obtaining public key  client  device i.e. information being sent to mediator by client device i.e. headless device), at least a portion of the received information from the network node(Benoit [0031] devices and associated public keys reside in network which was received by client device i.e. headless device); 
receiving(Benoit  [0033] mediator device sending to the client device information to related to the provisioning  with fig. 5 step 521 see also [0067][0068]  a beacon initiating the provisioning step 528 a beacon being received from mediator device allowing the provisioning to take place), by the headless device from the mediator device(Benoit  [0033] mediator device sending to the client device information to related to the provisioning   fig. 5 step 521 a beacon initiating the provisioning step 528 a beacon being received from mediator device allowing the provisioning to take place), information to proceed with the provisioning of the headless device(Benoit (Benoit  [0033] mediator device sending to the client device information to related to the provisioning and a trust relationship being established being client device i.e. headless device, configurator    fig. 5 step 521 a beacon initiating the provisioning step 528 a beacon being received from mediator device allowing the provisioning to take place), wherein the information received by the headless device from the mediator device(Benoit  [0033] mediator device sending to the client device information to related to the provisioning    fig. 5 step 521 a beacon initiating the provisioning step 528 a beacon being received from mediator device allowing the provisioning to take place),  comprises a selected provisioning server of the provisioning servers and is responsive to a selection (Benoit [0115] client device may store key of network device i.e. authentication server and client device being provision based on selection of network device i.e. authentication server and see also [0062] a discovery step in which client device is discovering network device i.e. authentication servers), from among the (Benoit [0115] client device may store key of network device i.e. authentication server and client device being provision based on selection of network device i.e. authentication server and see also [0062] a discovery step in which client device is discovering network device i.e. authentication servers), of the selected provisioning servers made with respect to the at least a portion of the received information of the provisioning servers displayed in the user interface of the mediator device(Benoit [0115] client device may store key of network device i.e. authentication server and client device being provision based on selection of network device i.e. authentication server and see also [0062] a discovery step in which client device is discovering network device i.e. authentication servers and see also see also [0099] authentication taking place using communication between client device i.e. headless device, mediator device and network device i.e. provisioning server see also [0091][0095] ).
And provisioning the headless device using the information received by the headless device from the mediator device (Benoit [0038] information such as public key or private key of the headless or client device which is used by the network device in order to enroll client device and see figure 1 step 154, 156,158), the provisioning comprising configuring the headless device with a security credential that is useable by the headless device to establish connectivity with the network(Benoit [0038] information such as public key or private key of the headless or client device which is used by the network device in order to enroll client device and see fig. 1 step 154, 156,158 and enrollment message having identifier of network device i.e. OSU provider and [0078] configurator device reading or acquiring information from i.e. from headless device using QR code or tag reader and identifier of network device i.e. OSU server and see also supporting paragraph  [0027] provisioning of a client device i.e. headless device with a network device ).
Benoit does not expressly teach comprises an identifier of a selected provisioning server of the provisioning servers, and is responsive to a selection, from among the provisioning servers, of the selected provisioning server made with respect to the at least a portion of the received information comprising the identifiers of the provisioning servers displayed in the user interface of the mediator device;
Chu teaches comprises an identifier of a selected provisioning server of the provisioning servers (compare with specification as filed [0080] discovering taking and information about provisioning server being learned Chu [0025] a client device i.e. headless device discovering i.e. receiving information about available OSU among multiple OSU that can be used for provisioning and step 220 [0025] client i.e. headless device displaying i.e. sending  ad-hoc sign-up providers to user device or which can be read by mediator device of Benoit  .i.e. mediator see also [0017] client device i.e. headless device or  enrollee STA), and is responsive to a selection (Chu [0025] [0026] client device discovering available sign-up provider and network providers and indication support for OSU and  from the displayed information a selection is made by client i.e. from mediator device and this selection is received by client device i.e. headless device i.e. responsive to a selection by client ) , from among the provisioning servers(Chu [0025] [0026] client device discovering available sign-up provider and network providers and indication support for OSU among multiple OSU providers based on which a selection is made by user i.e. from mediator device), of the selected ( looking at applicant specification as filed [0047] the identifier of the OSU provider can also be identifier of service provider of hotspot and [0026] identifier can be an icon or UI or name from which user is requested to make a selection based on this  Chu [0025] [0026] a selection is made by client i.e. from mediator device and this selection is received by client device i.e. headless device i.e. responsive to a selection by client and client i.e. headless device connect to the selected OSU providers from among multiple OSU providers  and the OSU providers are displayed and selection is made based on some kind of identifier see also [0036] identifier can be “Starbucks” or AT&T i.e. icon or name    [0051] an IP address of OSU server which identifies  OSU providers  and [0029] a process of online sign-up using SSID);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chu and the teaching of Benoit to send or display provisioning information. Because Chu teaches a two-step enrollment of devices thus providing more security (Chu [0003] [0006]).

As to claim 7.    The combination of Benoit and Chu, teaches all the limitations of parent claim 1,
Benoit does not teach wherein the provisioning servers comprise online signup (OSU) providers, and the selected provisioning server is a selected OSU provider of the OSU providers
( looking at applicant specification as filed [0047] the identifier of the OSU provider can also be identifier of service provider of hotspot and [0026] identifier can be an icon or UI or name from which user is requested to make a selection based on this  Chu [0025] [0026] a selection is made by client i.e. from mediator device and this selection is received by client device i.e. headless device i.e. responsive to a selection by client and client i.e. headless device connect to the selected OSU providers from among multiple OSU providers  and the OSU providers are displayed and selection is made based on some kind of identifier see also [0036] identifier can be “Starbucks” or AT&T i.e. icon or name    [0051] an IP address of OSU server which identifies  OSU providers  and [0029] a process of online sign-up using SSID);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chu and the teaching of Benoit to send or display provisioning information. Because Chu teaches a two-step enrollment of devices thus providing more security (Chu [0003] [0006]).


As to claim 12.     The combination of Benoit and Chu teaches all the limitations of the parent claim 11, 
The combination of Benoit, Chu teaches further comprising receiving, by the headless device a public key of the DPP configurator from the mediator device a public (Benoit [0029] a public key being used for device enrollment)

As to claim 21. An enrollee device (Benoit fig.2 a client device i.e. enrollee 110)  comprising:
 a communication interface(Benoit fig. 14, 1404 network interface) ; and 
at least one processor(Benoit fig. 14, 1402 processor, 1406 memory); configured to:
receiving(Benoit [0029] an enrollment process between a network an a client device during which exchange is taking place between the entities and shared key which is necessary for enrollment process being provided to client device i.e. headless device   and [0005] [0004] a new device i.e. headless device), by a headless device that is without an available user interface and that is to be provisioned for access to a network(Benoit [0005] [0004] a new device i.e. headless device [0028] information exchange between client and network device), information relating to provisioning of the headless device (Benoit [0028] configurator device obtaining client public key i.e. information relating to provisioning of the client device i.e. headless device and the information is associated with the client device i.e. headless device) the information received from a network node in the network (Benoit [0029] the shared public key i.e. information relating to provisioning of the network device being obtained by client device via exchange between client device and network) ; 
sending (Benoit [0005] [0004] a new device i.e. headless device i.e. any device capable of communicating with the network and [0030] configurator device obtaining public key  client  device i.e. information being sent to mediator by client device i.e. headless device), by the headless device to a mediator device with a user interface(Benoit [0005] [0004] a new device i.e. headless device i.e. any device capable of communicating with the network and [0030] configurator device obtaining public key  client  device i.e. information being sent to mediator by client device i.e. headless device), at least a portion of the received information from the network node(Benoit [0031] devices and associated public keys reside in network which was received by client device i.e. headless device); 
receiving(Benoit  [0033] mediator device sending to the client device information to related to the provisioning  with fig. 5 step 521 see also [0067][0068]  a beacon initiating the provisioning step 528 a beacon being received from mediator device allowing the provisioning to take place), by the headless device from the mediator device(Benoit  [0033] mediator device sending to the client device information to related to the provisioning   fig. 5 step 521 a beacon initiating the provisioning step 528 a beacon being received from mediator device allowing the provisioning to take place), information to proceed with the provisioning of the headless device(Benoit (Benoit  [0033] mediator device sending to the client device information to related to the provisioning and a trust relationship being established being client device i.e. headless device, configurator    fig. 5 step 521 a beacon initiating the provisioning step 528 a beacon being received from mediator device allowing the provisioning to take place), wherein the information received by the headless device from the mediator device(Benoit  [0033] mediator device sending to the client device information to related to the provisioning    fig. 5 step 521 a beacon initiating the provisioning step 528 a beacon being received from mediator device allowing the provisioning to take place),  
(Benoit [0115] client device may store key of network device i.e. authentication server and client device being provision based on selection of network device i.e. authentication server and see also [0062] a discovery step in which client device is discovering network device i.e. authentication servers), from among the provisioning servers(Benoit [0115] client device may store key of network device i.e. authentication server and client device being provision based on selection of network device i.e. authentication server and see also [0062] a discovery step in which client device is discovering network device i.e. authentication servers), of the selected provisioning servers made with respect to the at least a portion of the received information of the provisioning servers displayed in the user interface of the mediator device(Benoit [0115] client device may store key of network device i.e. authentication server and client device being provision based on selection of network device i.e. authentication server and see also [0062] a discovery step in which client device is discovering network device i.e. authentication servers and see also see also [0099] authentication taking place using communication between client device i.e. headless device, mediator device and network device i.e. provisioning server see also [0091][0095] ).
and
provisioning the headless device using the information received by the headless device from the mediator device (Benoit [0038] information such as public key or private key of the headless or client device which is used by the network device in order to enroll client device and see figure 1 step 154, 156,158), the provisioning comprising (Benoit [0038] information such as public key or private key of the headless or client device which is used by the network device in order to enroll client device and see fig. 1 step 154, 156,158 and enrollment message having identifier of network device i.e. OSU provider and [0078] configurator device reading or acquiring information from i.e. from headless device using QR code or tag reader and identifier of network device i.e. OSU server and see also supporting paragraph  [0027] provisioning of a client device i.e. headless device with a network device ).
Benoit does not expressly teach comprises an identifier of a selected provisioning server of the provisioning servers, and is responsive to a selection, from among the provisioning servers, of the selected provisioning server made with respect to the at least a portion of the received information comprising the identifiers of the provisioning servers displayed in the user interface of the mediator device;
Chu teaches comprises an identifier of a selected provisioning server of the provisioning servers (compare with specification as filed [0080] discovering taking and information about provisioning server being learned Chu [0025] a client device i.e. headless device discovering i.e. receiving information about available OSU among multiple OSU that can be used for provisioning and step 220 [0025] client i.e. headless device displaying i.e. sending  ad-hoc sign-up providers to user device or which can be read by mediator device of Benoit  .i.e. mediator see also [0017] client device i.e. headless device or  enrollee STA), and is responsive to a selection (Chu [0025] [0026] client device discovering available sign-up provider and network providers and indication support for OSU and  from the displayed information a selection is made by client i.e. from mediator device and this selection is received by client device i.e. headless device i.e. responsive to a selection by client ) , from among the provisioning servers(Chu [0025] [0026] client device discovering available sign-up provider and network providers and indication support for OSU among multiple OSU providers based on which a selection is made by user i.e. from mediator device), of the selected provisioning server made with respect to the at least a portion of the received information comprising the identifiers of the provisioning servers displayed in the user interface of the mediator device( looking at applicant specification as filed [0047] the identifier of the OSU provider can also be identifier of service provider of hotspot and [0026] identifier can be an icon or UI or name from which user is requested to make a selection based on this  Chu [0025] [0026] a selection is made by client i.e. from mediator device and this selection is received by client device i.e. headless device i.e. responsive to a selection by client and client i.e. headless device connect to the selected OSU providers from among multiple OSU providers  and the OSU providers are displayed and selection is made based on some kind of identifier see also [0036] identifier can be “Starbucks” or AT&T i.e. icon or name    [0051] an IP address of OSU server which identifies  OSU providers  and [0029] a process of online sign-up using SSID);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chu and the teaching of Benoit to send or display provisioning information. Because Chu teaches a two-step enrollment of devices thus providing more security (Chu [0003] [0006]).


As to claim 3.     The combination of Benoit and Chu teaches all the limitations of the parent claim 1 
The combination of Benoit and Chu does not teach more wherein the information received by the headless device from the mediator device responsive to the selection made in the user interface of the mediator device comprises information indicating a confirmation to proceed with the provisioning of the headless device
 However Winton from a similar field of endeavor teaches wherein the information received by the headless device from the mediator device responsive to the selection made in the user interface of the mediator device comprises information indicating confirmation to proceed with the provisioning of the headless device
 (Winton page 9 lines 22 page 10 lines 10 a selection made by user on an interface based on which headless device is being provisioned in order to connect to network).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Winton and the combined teaching of Benoit and Chu to use a selection made by use in order to provision the headless device. Because Winton teaches a method for remotely configuring a headless device by a secure wireless connection without physical intervention with the headless device (Winton page 3 lines 1-13).

As to claim 4.     The combination of Benoit and Chu teaches all the limitations of the parent claim 1 
The combination of Benoit and Chu the method further comprising:
connecting (Winton page 8 a wireless access point being selected which hold a DHCP server providing IP address to remote device accessing the network including the headless device), by the headless device, with the provisioning server identified by the information received by the headless device from the mediator device(Winton page 9 lines 22 page 10 lines 10 a selection made by user on an interface based on which headless device is being provisioned in order to connect to network and page 8 a wireless access point being selected which hold a DHCP server providing IP address to remote device accessing the network including the headless device); and 
receiving, by the headless device, provisioning information from the provisioning server to which the headless device has connected (Winton page 9 lines 22 page 10 lines 10 a selection made by user on an interface based on which headless device is being provisioned in order to connect to network and page 8 a wireless access point being selected which hold a DHCP server providing IP address to remote device accessing the network including the headless device);
wherein the provisioning of the headless device is based on the provisioning information (Winton page 9 lines 22 page 10 lines 10 a selection made by user on an interface based on which headless device is being provisioned in order to connect to network and page 8 a wireless access point being selected which hold a DHCP server providing IP address to remote device accessing the network including the headless device);
(Winton page 3 lines 1-13).

10.Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Benoit et al. (US-PG-PUB 2015/0229475 A1) in view of Chu (US-PG-PUB 2016/0080351 A1)     and in view of Wang et al. (US-PG-PUB 2009/0016333A1) 

As to claim 5.     The combination of Benoit and Chu does not teach wherein the provisioning servers comprise Device Provisioning Protocol (DPP) configurators, and the selected provisioning server is a selected DPP configurator of the DPP configurators.
However Wang from a similar field of endeavor teaches wherein the provisioning servers comprise Device Provisioning Protocol (DPP) configurators (Wang [00526] a system having multiple server), 
Therefore, it will have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wang and the combined teaching of Benoit and Chu to use multiple DPP configurators in order to make a selection. Because Liu teaches a method for interoperability among multiple system(Wang [0526] multiple DPP servers).

However Liu from a similar field of endeavor teaches and the selected provisioning server is a selected DPP configurator of the DPP configurators (Li [0071] DPP being specified and a configurator i.e. among multiple configurators being configured).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Liu and the combined teaching of Benoit, Chu, and Wang to select a DPP configurators. Because Liu teaches a method for configuring security of a Wi-Fi system (Liu [0005]).

11.Claim 6,8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Benoit et al. (US-PG-PUB 2015/0229475 A1)  in view of Chu (US-PG-PUB 2016/0080351 A1)   and in view of Mohamad Abdul et al. (US-PG-PUB 2016/0088026 A1) hereinafter Abdul

As to claim 6.  The combination of Benoit and Chu teaches all the limitations of the parent claim 1  
 The combination of Benoit and Chu does not teach wherein the security credential configured by the provisioning comprises a password 
However Abdul from a similar field of endeavor teaches wherein the security credential configured by the provisioning comprises a password (Abdul [0046] a password).
(Abdul [0004]).

As to claim 8.     The combination of Benoit and Chu teaches all the limitations of the parent claim 1 
The combination of Benoit and  Chu does not teach further comprising sending, by the headless device to the mediator device, an identity of the headless device and an indication that the provisioning of the headless device is complete
 However Abdul from a similar field of endeavor teaches further comprising sending, by the headless device to the mediator device, an identity of the headless device and an indication that the provisioning of the headless device is complete (Abdul [0062] device fingerprint being sent by headless device based on which a match is determine to conclude enrollment or provisioning).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Abdul and the combined teaching of Benoit, Chu and Winton to send information once provisioning is done. Because Abdul teaches an improved techniques to enroll wireless device (Abdul [0004]).

As to claim 10.     The combination of Benoit and Chu teaches all the limitations of the parent claim 1 

However Abdul teaches wherein the information received by the headless device from the network node further comprises information selected from among an identity of the headless device, a date of manufacture of the headless device, a date of last provisioning or revocation of settings of the headless device, a current power level, a control code, an error code, and a provisioning data structure. (Abdul [0078] an encrypted identification of the headless device being received [0062] a decision being made based on whether fingerprint matches that of headless device and [0068] fingerprint information generated by the gateway device).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Abdul and the combined teaching of Benoit and Chu to send information once provisioning is done. Because Abdul teaches an improved techniques to enroll wireless device (Abdul [0004]).

12.Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Benoit et al. (US-PG-PUB 2015/0229475 A1) in view of Chu (US-PG-PUB 2016/0080351 A1)    and in view of Canpolat et al. (US-PG-PUB 2015/0180978 A1).

As to claim 9.     The combination of Benoit and  Chu teaches all the limitations of the parent claim 1 
The combination of Benoit and  Chu does not teach further comprising disconnecting, by the headless device, from the mediator device in response to a completion of the provisioning of the headless device.
However Canpolat teaches further comprising disconnecting, by the headless device, from the mediator device in response to a completion of the provisioning of the headless device. (Canpolat fig. 4a 430).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Canpolat and the combined teaching of Benoit and  Chu to use authentication information to provision or enroll a headless device Because teaches a method for authentication by using a browser independent method which eliminate the need to create or develop support system for each device and browser type thus avoiding technical support issue for different type of browser or device type (Canpolat [0004]).

13.Claim 11,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Benoit et al. (US-PG-PUB 2015/0229475 A1) in view of Chu (US-PG-PUB 2016/0080351 A1)    in view of Wang et al. (US-PG-PUB 2009/0016333A1) and in view of Liu (US-PG-PUB 2016/0150412 A1).

As to claim 11.     The combination of Benoit and  Chu does not teach wherein the provisioning servers comprise Device Provisioning Protocol (DPP) configurators, and 
However Wang from a similar field of endeavor teaches wherein the provisioning servers comprise Device Provisioning Protocol (DPP) configurators (Wang [00526] a system having multiple server), 
Therefore, it will have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wang and the combined teaching of Benoit and Chu to use multiple DPP configurators in order to make a selection. Because Liu teaches a method for interoperability among multiple system(Wang [0526] multiple DPP servers).
The combination of Benoit and Chu and Wang does not teach and the selected provisioning server is the selected DPP configurator of the DPP configurators.
However Liu from a similar field of endeavor teaches and the selected provisioning server is a selected DPP configurator of the DPP configurators (Li [0071] DPP being specified and a configurator i.e. among multiple configurators being used).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Liu and the combined teaching of Benoit and Chu,  Chen and Wang to select a DPP configurators. Because Liu teaches a method for configuring security of a Wi-Fi system (Liu [0005]).

As to claim 25.     The combination of Benoit and  Chu does not teach wherein the provisioning servers comprise Device Provisioning Protocol (DPP) configurators, and 
However Wang from a similar field of endeavor teaches wherein the provisioning servers comprise Device Provisioning Protocol (DPP) configurators (Wang [00526] a system having multiple server), 
Therefore, it will have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wang and the combined teaching of Benoit and Chu to use multiple DPP configurators in order to make a selection. Because Liu teaches a method for interoperability among multiple system (Wang [0526] multiple DPP servers).
The combination of Benoit, Chen and Wang does not teach and the selected provisioning server is a selected DPP configurator of the DPP configurators.
However Liu from a similar field of endeavor teaches and the selected provisioning server is a selected DPP configurator of the DPP configurators (Li [0071] DPP being specified and a configurator i.e. among multiple configurators being configured).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Liu and the combined teaching of Benoit and Chu and Wang to select a DPP configurators. Because Liu teaches a method for configuring security of a Wi-Fi system (Liu [0005]).



As to claim 22.     The combination of Benoit, Chu does not teach wherein the sending of the at least a portion of the received information by the headless device to the mediator device and the receiving of the information to proceed with the provisioning from the mediator device are performed by the headless device while joined to a first basic service set (BSS), the method further comprising: after completion of the provisioning of the headless device joining, by the headless device, a different second BSS to perform communications with an endpoint coupled to the network
However Jung from a similar field of endeavor teaches wherein the sending of at least the portion of the received information by the headless device to the mediator device and the receiving of the information to proceed with the provisioning from the mediator device are performed by the headless device while joined to a first basic service set (BSS) (Jung [0025] a BSS and a DHCP server used for configuration), the method further comprising: after completion of the provisioning of the headless device joining, by the headless device, a different second BSS to perform communications with an endpoint coupled to the network ( Jung [0025] two set of BSS which are attached to two different AP which are coupled to a network).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Jung and the combined teaching of Benoit and  Chu to use a provisioning device to provision a (Jung [0007] [0012] [0013]).

15.Claim 13, 14, 17, is/are rejected under 35 U.S.C. 103 as being in view of Mohamad Abdul et al. (US-PG-PUB 2016/0088026 A1) in view of Chu et al. (US-PG-PUB 2016/0080351) and in view of Chen et al. (US-PG-PUB 2015/0078364 A1).

As to claim 13.    Abdul teaches A mediator device (Abdul fig.1 device enrollment system 108) comprising and
at least one processor configured(Abdul [0041] device enrollment system being implemented as server fig.10 processing unit 1032,and 1034 and see also 1020  and [0045] [0046] enrollment message being sent via e-mail by system administrator which require display): to:
receive([0062] enrollment device receiving information from headless device ), from a headless device that is without an available user interface and that is to be provisioned for access to a network(Abdul [0062] enrollment device receiving information from headless device  [0064] user device connected to enrollment device via a communication network), information relating to provisioning of the headless device(Abdul [0062] information relating to provisioning being sent from headless device to enrollment device  see also [0064]), the information received by the headless device from a network node in the network(Abdul fig.2 information being exchanged), 
(Abdul [0047] a link being selected to communicate with mediator and enrollment request being sent) and
send(Abdul [0062] a headless device receiving enrollment certificate from a device enrollment engine and the enrollment is the provisioning), to the headless device(Abdul [0062] a headless device receiving enrollment certificate from a device enrollment engine and the enrollment is the provisioning), information relating to the selection to cause the provisioning of the headless device to establish connectivity with the network(Abdul [0062] a headless device receiving enrollment certificate from a device enrollment engine and the enrollment is the provisioning and [0064] user device connected to enrollment device via a communication network) establish connectivity with the network (Abdul [0063] connection to network taking place after communication with server or enrollment device which is the mediator device), the information sent by the mediator device to the headless device (Abdul [0062] a headless device receiving enrollment certificate from a device enrollment engine and the enrollment is the provisioning and [0064] user device connected to enrollment device via a communication network).
Benoit does not expressly teach wherein the information received by the headless device from the mediator device comprises an identifier of a selected provisioning server of the provisioning servers, and is responsive to a selection, from among the provisioning servers, of the selected provisioning server made with respect to the at least a portion of the received information comprising the identifiers of the provisioning servers displayed in the user interface of the mediator device;
(compare with specification as filed [0080] discovering taking and information about provisioning server being learned Chu [0025] a client device i.e. headless device discovering i.e. receiving information about available OSU among multiple OSU that can be used for provisioning and step 220 [0025] client i.e. headless device displaying i.e. sending  ad-hoc sign-up providers to user device or which can be read by mediator device of Benoit  .i.e. mediator see also [0017] client device i.e. headless device or  enrollee STA), receive a selection of a provisioning server from among the provisioning servers made in the user interface in the display; (Chu [0025] [0026] client device discovering available sign-up provider and network providers and indication support for OSU and  from the displayed information a selection is made by client i.e. from mediator device and this selection is received by client device i.e. headless device i.e. responsive to a selection by client ) ,to the headless device, information relating to the selection to cause the provisioning of the headless device to establish connectivity with the network (Chu [0025] [0026] client device discovering available sign-up provider and network providers and indication support for OSU among multiple OSU providers based on which a selection is made by user i.e. from mediator device), send, to the headless device, information relating to the selection to cause the provisioning of the headless device to establish connectivity with the network, ( looking at applicant specification as filed [0047] the identifier of the OSU provider can also be identifier of service provider of hotspot and [0026] identifier can be an icon or UI or name from which user is requested to make a selection based on this  Chu [0025] [0026] a selection is made by client i.e. from mediator device and this selection is received by client device i.e. headless device i.e. responsive to a selection by client and client i.e. headless device connect to the selected OSU providers from among multiple OSU providers  and the OSU providers are displayed and selection is made based on some kind of identifier see also [0036] identifier can be “Starbucks” or AT&T i.e. icon or name    [0051] an IP address of OSU server which identifies  OSU providers  and [0029] a process of online sign-up using SSID); the information sent by the mediator device to the headless device comprising an identifier of the selected provisioning server( looking at applicant specification as filed [0047] the identifier of the OSU provider can also be identifier of service provider of hotspot and [0026] identifier can be an icon or UI or name from which user is requested to make a selection based on this  Chu [0025] [0026] a selection is made by client i.e. from mediator device and this selection is received by client device i.e. headless device i.e. responsive to a selection by client and client i.e. headless device connect to the selected OSU providers from among multiple OSU providers  and the OSU providers are displayed and selection is made based on some kind of identifier see also [0036] identifier can be “Starbucks” or AT&T i.e. icon or name    [0051] an IP address of OSU server which identifies  OSU providers  and [0029] a process of online sign-up using.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chu and the teaching of Benoit to send or display provisioning information. Because Chu teaches a two-step enrollment of devices thus providing more security (Chu [0003] [0006]).

As to claim 14.     The combination of and Abdul and  Chu teaches all the limitations of parent claim 13,
Abdul teaches wherein the information sent by the mediator device to the headless device comprises:
information indicating confirmation to proceed with the provisioning of the headless device, or information identifying a provisioning server (Abdul [0052] certificate being chosen which part of the process for authentication allowing to proceed with granting access or provisioning)

As to claim 17.     The combination of Abdul and Chu teaches all the limitations of parent claim 13,
Abdul teaches wherein the received information comprises an identifier of the headless device (Abdul [0062] authentication information which is being received and after whose verification registration of headless device is taking place and fingerprint and secret key matching stored information which allow for proceeding of the provisioning of the headless device).

As to claim 24.  The combination of Abdul and Chu teaches all the limitations of parent claim 13,
The combination of Abdul, Chu does not teach wherein the provisioning servers comprise online signup (OSU) providers, and the selected provisioning server is a selected OSU provider of the OSU providers
( looking at applicant specification as filed [0047] the identifier of the OSU provider can also be identifier of service provider of hotspot and [0026] identifier can be an icon or UI or name from which user is requested to make a selection based on this  Chu [0025] [0026] a selection is made by client i.e. from mediator device and this selection is received by client device i.e. headless device i.e. responsive to a selection by client and client i.e. headless device connect to the selected OSU providers from among multiple OSU providers  and the OSU providers are displayed and selection is made based on some kind of identifier see also [0036] identifier can be “Starbucks” or AT&T i.e. icon or name    [0051] an IP address of OSU server which identifies  OSU providers  and [0029] a process of online sign-up using SSID);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chu and the teaching of Benoit to send or display provisioning information. Because Chu teaches a two-step enrollment of devices thus providing more security (Chu [0003] [0006]).

16.Claim 18, is/are rejected under 35 U.S.C. 103 as being in view of Mohamad Abdul et al. (US-PG-PUB 2016/0088026 A1)  Abdul in view of Chu et al. (US-PG-PUB 2016/0080351) in view of Chen et al. (US-PG-PUB 2015/0078364 A1) and in view of Canpolat et al. (US-PG-PUB 2015/0180978 A1) Canpolat.

As to claim 18.     The combination of and Abdul, Chu and Chen teaches all the limitations of the parent claim 13
The combination of Abdul, Chu and Chen does not teach wherein the at least one processor is configured to receive, from the headless device, a message to disconnect from the mediator device, responsive to the headless device transitioning to a provisioned state
However Canpolat from a similar field of endeavor teaches wherein the at least one processor is configured to receive, from the headless device, a message to disconnect from the mediator device, responsive to the headless device transitioning to a provisioned state (Canpolat fig. 4a 430 and 428 session release message being received from OSU server).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Canpolat and the combined teaching of Abdul, Chu and Chen to use authentication information to provision or enroll a headless device Because teaches a method for authentication by using a browser independent method which eliminate the need to create or develop support system for each device and browser type thus avoiding technical support issue for different type of browser or device type (Canpolat [0004]).

17.Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. (US-PG-PUB 2015/0229475 A1) and in view of Chu et al. (US-PG-PUB 2016/0080351)   in view of Jung et al. (US-PG-PUB 2014/0241271 A1).

As to claim 22.     The combination of  Benoit  and Chu does not teach wherein the sending of the at least a portion of the received information by the headless device to the mediator device and the receiving of the information to proceed with the provisioning from the mediator device are performed by the headless device while joined to a first basic service set (BSS), the method further comprising: after completion of the provisioning of the headless device joining, by the headless device, a different second BSS to perform communications with an endpoint coupled to the network
However Jung from a similar field of endeavor teaches wherein the sending of at least the portion of the received information by the headless device to the mediator device and the receiving of the information to proceed with the provisioning from the mediator device are performed by the headless device while joined to a first basic service set (BSS) (Jung [0025] a BSS and a DHCP server used for configuration), the method further comprising: after completion of the provisioning of the headless device joining, by the headless device, a different second BSS to perform communications with an endpoint coupled to the network ( Jung [0025] two set of BSS which are attached to two different AP which are coupled to a network).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Jung and the combined teaching of Benoit and Chu to use a provisioning device to provision a headless device. Because Jung teaches a method for provisioning wireless device using multiple BSS while minimizing disconnection and power consumption (Jung [0007] [0012] [0013]).



As to claim 23.     The combination of Abdul and Chu does not teach wherein the provisioning servers comprise Device Provisioning Protocol (DPP) configurators, and the selected provisioning server is a selected DPP configurator of the DPP configurators.
However Wang from a similar field of endeavor teaches wherein the provisioning servers comprise Device Provisioning Protocol (DPP) configurators (Wang [00526] a system having multiple server), 
Therefore, it will have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wang and the combined teaching of Benoit and Chen to use multiple DPP configurators in order to make a selection. Because Liu teaches a method for interoperability among multiple system (Wang [0526] multiple DPP servers).
The combination of Abdul, Chu, and Wang does not teach and the selected provisioning server is a selected DPP configurator of the DPP configurators.
However Liu from a similar field of endeavor teaches and the selected provisioning server is a selected DPP configurator of the DPP configurators (Li [0071] DPP being specified and a configurator i.e. among multiple configurators being configured).
(Liu [0005]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US-PG-PUB 2018/0176771 A1) Electronic network device
Kode et al. (US-PG-PUB 2013/0084403 A1) METHODS AND SYSTEMS OF CONFIGURING ELECTRONIC DEVICES;
Burns et al. (US-PG-PUB 2017/0208070 A1) Method and System for Onboarding Wireless-enabled Products in a Network BACKGROUND;
Sheu (US-PG-PUB 2015/0296377 A1) SHARING SECURITY KEYS WITH HEADLESS DEVICES;
Goluboff (US-PG-PUB 2016/0323689 A1) zero-touch Wi-FI.
Benoit et al. (US-PG-PUB 2016/0360407 A1) distributed configuration entity
Gupta et al. (US-PUB 2013/0276076 A1) device and method for secure online sign-on


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VOSTER PREVAL/Examiner, Art Unit 2412